Taet, J.,
concurring. In my opinion, the decision in this case cannot be reconciled with the decision and the reasons given therefor in State, ex rel. Kroeger, v. Leonard et al., Board of Elections of Summit County, 151 Ohio St., 197, 84 N. E. (2d), 910. However, in view of the reasons which Judge Stewart and I gave in expressing our dissent from the judgment rendered in that case, I have no difficulty in concurring in the judgment being rendered in the instant case. See also State, ex rel. Halpin, v. Hamilton County Board of Elections, ante, 281.